DETAILED ACTION
This communication is responsive to the application filed on 9/17/2020.  Claims 1-26 are pending and have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.   The examiner suggest amending the title to include aspects of retiring instructions using a reorder buffer.

Claim Objections
3.	Claim 17 is objected to because of the following informalities: 
In regards to claim 17, line 1 amend “instruction” to “instructions” as to correct a grammatical error.
Appropriate correction is required.


Claim Rejections - 35 USC § 112
4.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

5.	Claims 12 and 24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

6.	In regards to claim 12, the limitation “wherein the buffer entry comprises…offset value information indicating a sum of program counter offset values of one or more instructions associated with the buffer entry” fails to comply with the written description requirement because the original disclosure does not properly describe a buffer entry comprising offset value information indicating a sum of program counter offset values in sufficient detail such that one of ordinary skill in the art can reasonably conclude the inventor had possession of the claimed invention.
	Specifically, while paragraphs [031 and 053], appear to teach a buffer entry comprising offset value information indicating a sum of offset values and a buffer entry could also store program counter values, the original disclosure does not appear to 

	Claim 24 is similarly rejected on the same basis as claim 12 above.

7.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


8.	Claims 3-4, 15-16 and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

9.	In regards to claim 3, the limitation “wherein the at least one instruction is a plurality of instructions” lacks clarity.  The limitation lacks clarity because it is unclear what the limitation means; for example is the applicant attempting to indicate that an instruction is a macro-instruction which comprises a plurality of micro-instructions, a VLIW type instruction which includes a plurality of instructions, or is the applicant attempting to indicate that the at least one instruction is one of a plurality of instructions?  The examiner believes based on the specification that the applicant is indicating the latter and for purposes of examination will interpret the claim as the latter.  If the applicant is not indicating the latter the examiner suggest the applicant amend the claim and indicate where in the specification the support for such an amendment is disclosed.

	Claim 15 is similarly rejected on the same basis as claim 3 above.
	Claims 4 and 16 are dependent upon claims 3 and 15 above and are similarly rejected for including the deficiencies of claims 3 and 15 above.



10.	 In regards to claim 23, the limitation “the re-ordering buffer” is unclear because the limitation lacks proper antecedent basis.  The limitation lacks antecedent basis because there is no prior recitation of “a re-ordering buffer”.  For purposes of examination the examiner will interpret the limitation to be referring to the “buffer” of claim 13, line 3.

Claim Rejections - 35 USC § 102
11.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


12.	Claim(s) 1-3, 5-6, 8, 11, 13-15, 17-18, 20 and 23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jordan, PGPUB No. 2010/0333098.

	In regards to claim 1, Jordan teaches “An instruction processing apparatus” ([0031 and Fig. 2]:  wherein an instruction processing core is disclosed) “comprising: an instruction decoding circuitry configured to decode a set of instructions” ([0031, 0050 and 0058]:  wherein element 215 of decode circuitry (combination of elements 210-230) is configured to decode a set of instructions) “a buffer comprising one or more buffer entries associated with the set of instructions” ([0093 and 0097-0098]:  wherein reorder buffer (element 420) comprises one or more entries associated with the set of instructions (See Figs. 2-4 for disclosure of reorder buffer (element 420) being stored in element 275)) “wherein the one or more buffer entries are configured to store information corresponding to at least one instruction of the set of instructions decoded by the instruction decoding circuitry” ([0094-0096 and See Fig. 5A]:  wherein the reorder buffer comprises one or more buffer entries configured to store information corresponding to at least one instruction of the set of instructions decoded by element 215 of decode circuitry (combination of elements 210-230) (See Figs. 2-3 for further details about reorder buffer entries corresponding to decoded instructions)) “and an instruction executing circuitry configured to execute the at least one instruction”  ([0050, 0079 and See fig. 2]:  wherein one execution unit of the execution circuitry/pipeline (combination of elements 235, 240, 245 and 255) is configured to execute the at least one instruction) “wherein a buffer entry storing the information corresponding to the at least one instruction is updated to indicate that the at least one instruction has been executed to enable retiring the at least one instruction.” ([0099 and See Fig. 5A]:  wherein a buffer entry (element 552) corresponding to index 1 of the reorder buffer array corresponding to at least one instruction is updated to indicate that the at least one instruction has been executed to enable commitment of the at least one instruction instruction) 

	Claim 13 is similarly rejected on the same basis as claim 1 above because claim 13 is the method claim corresponding to the apparatus of claim 1 above.

	In regards to claim 2, Jordan teaches “The instruction processing apparatus of claim 1” (see rejection of claim 1 above) “further comprising: an instruction retiring circuitry configured to retire the at least one instruction executed by the instruction executing circuitry” ([0009 and 0099]: wherein a commit unit/pipeline is configured to commit the at least one instruction executed by the execution circuitry/pipeline (see Fig. 5A))  “wherein in response to all instructions associated with the buffer entry having been executed, the instruction retiring circuitry is further configured to retire the all instructions associated with the buffer entry.” ([0099-0100]:  wherein in response to all instructions associated with the buffer entry (element 552), corresponding to index 1 of the reorder buffer array, having been executed, the commit unit/pipeline is configured to commit all the instructions associated with the buffer entry (See Figs. 5A-B:  wherein all instructions associated with entries 552A-552D are committed))


	In regards to claim 3, Jordan teaches “The instruction processing apparatus of claim 2” (see rejection of claim 2 above) “wherein: the at least one instruction is a plurality of instructions, and the buffer entry stores information corresponding to the plurality of instructions.” ([0094-0098]:  wherein the at least one instruction is one of a plurality of instructions, and the buffer entry (element 552), corresponding to index 1 of the reorder buffer array, stores information for a plurality of instructions corresponding to entries 552A-D. (See Figs. 3 and 5A for clarity which further discusses selecting group of instructions and including reorder buffer entries corresponding to the selected groups))
	In regards to claim 5, Jordan teaches “The instruction processing apparatus of claim 1” (see rejection of claim 1 above) “wherein for the at least one instruction, a buffer entry is created in the buffer to store information corresponding to the at least one instruction.” ([0094 and 0112]:  wherein for the at least one instruction a buffer entry is created in the reorder buffer array to store information corresponding to the at least one instruction (See Fig. 5A:  wherein elements 552A-D are included in a buffer entry corresponding to index 1, which stores information for instructions of the group including the at least one instruction))

	In regards to claim 6, Jordan teaches “The instruction processing apparatus of claim 1” (see rejection of claim 1 above) “wherein for the at least one instruction, the buffer is searched for existing buffer entries to find a buffer entry with 10available buffer space to store information corresponding to the at least one instruction” ([0094 and 0112]:  wherein the reorder buffer array of the reorder buffer (element 420) is searched for existing entries corresponding to the tag value assigned to the at least one instruction, in order to allocate and reserve (i.e. find) available buffer space to store information corresponding to the at least one instruction (See Fig. 5A and 7 for clarity)) “and in response to a buffer entry being found, the found buffer entry is updated to store the information corresponding to the at least one instruction.” ([0094 and 0112]:  wherein information corresponding to the at least one instruction is stored in the reserved/allocated buffer entry in order to update the buffer entry (See Fig. 5A and 7 for clarity))

              In regards to claim 8, Jordan teaches “The instruction processing apparatus of claim 1” (see rejection of claim 1 above) “wherein the buffer entry comprises a 25corresponding entry identifier” (See Fig. 5A:  wherein the buffer entry comprises a corresponding entry index/tag (identifier).  Wherein the index is indicative of the instruction group (see [0095-0099] and the disclosure of Fig. 3 which further discusses the instruction group tags being used as indexes into the reorder buffer array)) “and the instruction decoding circuitry is further configured to 36Attorney Docket No. 14963.0029-00000C-S Ref. No. CS065USacquire an entry identifier of a buffer entry storing information corresponding to the at least one instruction and send the entry identifier to the instruction executing circuitry along with the at least one instruction” ([0092]:  wherein entry tag/index values are acquired by element 210 of a decode circuitry (combination of elements 210-230 of Fig. 2), wherein the tag/index value corresponds to a buffer entry storing information corresponding to the at least one instruction.  The entry tag/index is sent further down the pipeline to the execution circuitry/pipeline along with the instruction (see Figs. 3 and 5A for further clarity which discusses that the instruction group tags assigned in Fig. 3 are used to index the reorder buffer array of Fig. 5A; for example paragraph [0099] discloses that buffer entry comprising 552A-D is instruction group 1 and is located at index 1)) “and the instruction executing circuitry is further configured to update the buffer entry 5corresponding to the entry identifier in response to the execution of the at least one instruction being completed.” (See Fig. 5A and [0099]:  wherein the execution circuitry/pipeline updates the buffer entry at index 1 corresponding to the entry tag/index 1 in response to the at least one instruction being completed)
             Claim 20 is similarly rejected on the same basis as claim 8 above because claim 20 is the method claim corresponding to the apparatus of claim 8 above.  
	
	In regards to claim 11, Jordan teaches “The instruction processing apparatus of claim 1” (see rejection of claim 1 above) “wherein: the instruction decoding circuitry is further configured to send the set of instructions out of order to the instruction executing circuitry” ([0049 and 0092]:  wherein element 230 of decode circuitry (combination of elements 210-230 of Fig. 2) sends instructions out of order to execution circuitry/pipeline in order to execute instructions out of order ((see disclosure of Fig.2 which describes out-of-order processing by core (element 100)) “wherein the set of instructions associated with the one or more buffer entries is retired in an order according to creation times of the one or more buffer entries in the buffer.” ([0096-0099]:   wherein reorder buffer entries located at the ordered indexes are retired in an order according to creation times of one or buffer entries.  For example, looking at Fig. 5A instruction group 1 (located at index 1 buffer entry of reorder buffer array) would be retired before instruction group 3 (located at index 3 buffer entry of reorder buffer array) because buffer entry at index 1 is created before buffer entry at index 3 because instruction group 1 is assigned a tag value of 1 before instruction group 3 because tag values are assigned in program order.  Wherein reorder buffer stores the tag value information in order as the tag values are assigned. (Also see Fig. 3 disclosure and [0087] which describes that instructions are assigned instruction group tags in program order))
	Claim 23 is similarly rejected on the same basis as claim 11 above because claim 23 is the method claim corresponding to the apparatus of claim 11 above.  The examiner notes that claim 23 differs from claim 11 in a limitation stating “re-ordering buffer” which lacks antecedent basis, and because the limitation lacks antecedent basis the examiner is interpreting the limitation to be referring to the “buffer” of claim 13, line 3.  Therefore, in light of the 112(b) issue claim 23 is similarly rejected on the same basis as claim 11 above (wherein claim 11 discloses said “buffer”).


	In regards to claim 14, Jordan teaches “The instruction processing method of claim 13” (see rejection of claim 13 above) “further comprising: retiring the at least one instruction executed by the instruction executing circuitry” ([0009 and 0099]: wherein a commit unit/pipeline is configured to commit the at least one instruction executed by the execution circuitry/pipeline (see Fig. 5A)) “in response to all instructions associated with the buffer entry having been executed.” ([0099-0100]:  wherein in response to all instructions associated with the buffer entry (element 552), corresponding to index 1 of the reorder buffer array, having been executed, the commit unit/pipeline is configured to commit all the instructions associated with the buffer entry including the at least one instruction (See Figs. 5A-B:  wherein all instructions associated with entries 552A-552D are committed once all instructions have completed))


	In regards to claim 15, Jordan teaches “The instruction processing method of claim 14” (see rejection of claim 14 above) “wherein: the at least one instruction is a plurality of instructions, and the buffer entry stores information corresponding to the plurality of instructions.” ([0094-0098]:  wherein the at least one instruction is one of a plurality of instructions, and the buffer entry (element 552), corresponding to index 1 of the reorder buffer array, stores information for a plurality of instructions corresponding to entries 552A-D. (See Figs. 3 and 5A for clarity which further discusses selecting group of instructions and including reorder buffer entries corresponding to the selected groups))


	In regards to claim 17, Jordan teaches “The instruction processing method of claim 13” (see rejection of claim 13 above) “wherein decoding a set of instructions further comprises: for the at least one instruction, creating a buffer entry in the buffer to store information associated with the at least one instruction.” ([0094 and 0112]:  wherein for the at least one instruction a buffer entry is created in the reorder buffer array to store information associated to the at least one instruction (See Fig. 5A:  wherein elements 552A-D are included in a buffer entry corresponding to index 1, which stores information for instructions of the group including the at least one instruction) (Note: buffer creation occurs using element 210 of decode circuitry (combination of elements 210-230), therefore decoding a set of instruction further comprises the above limitations))


	In regards to claim 18, Jordan teaches “The instruction processing method of claim 13” (see rejection of claim 13 above) “wherein decoding a set of instructions further comprises:  for the at least one instruction, searching the buffer for existing buffer entries to find a buffer entry with available buffer space to store information corresponding to the at least one instruction” ([0094 and 0112]:  wherein the reorder buffer array of the reorder buffer (element 420) is searched for existing entries corresponding to the tag value assigned to the at least one instruction, in order to allocate and reserve (i.e. find) available buffer space to store information corresponding to the at least one instruction (See Fig. 5A and 7 for clarity)) “and in response to a buffer entry being found, the found buffer entry is updated to store information corresponding to the at least one instruction.” ([0094-0095 and 0112]:  wherein information corresponding to the at least one instruction is stored in the reserved/allocated buffer entry in order to update the buffer entry (See Fig. 5A and 7 for clarity) (Note: buffer updates occurs using one or more elements of decode circuitry (combination of elements 210-230), therefore decoding a set of instruction further comprises the above limitations))


Claim Rejections - 35 USC § 103
13.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

14.	Claims 4, 16 and 25-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jordan, PGPUB No. 2010/0333098 and further in view of Brandt, PGPUB No. 2018/0165199 (cited on IDS filed on 1/29/2021).
	In regards to claim 4, Jordan teaches “The instruction processing apparatus of claim 3” (see rejection of claim 3 above)  “and the instruction retiring circuitry is further configured to retire the plurality of instructions in one clock cycle.” ([0101 and See Fig. 5A]:  wherein commit unit/pipeline can commit a plurality of instructions in one clock cycle, as the reorder buffer can retire a plurality of instructions in a clock cycle which would comprise sending the plurality of instructions to the commit unit/pipeline)
	Jordan does not teach “wherein: the instruction decoding circuitry is further configured to decode the plurality of instructions in one clock cycle”
	Brandt teaches “wherein: the instruction decoding circuitry is further configured to decode the plurality of instructions in one clock cycle” ([0093]:  wherein decode unit can decode up to four instructions per clock cycle)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the system of Jordan to decode a plurality of instructions in one clock cycle as taught in Brandt.  It would have been obvious to one of ordinary skill in the art because decoding a plurality of instructions in a single clock cycle can improve instruction processing latency by exploiting parallelism (i.e. decoding a plurality of instructions in a clock cycle opposed to a single instruction in a clock cycle can improve the number of instructions processed at a time in a system).

	In regards to claim 16, Jordan teaches “The instruction processing method of claim 15” (see rejection of claim 15 above)  “retiring to retire the all instructions comprises retiring the plurality of instructions in one clock cycle.” ([0101 and See Fig. 5A]:  wherein commit unit/pipeline can commit a plurality of instructions in one clock cycle, as the reorder buffer can retire a plurality of instructions in a clock cycle which would comprise sending a plurality of instructions to the commit unit/pipeline.  Wherein the plurality of instructions can are a part of all of the instructions (552A-552D) of buffer entry at index 1, and retiring all of the instructions would comprises retiring the plurality of instructions in one clock cycle)
	Jordan does not teach “decoding a set of instructions comprises decoding the plurality of instructions in one clock cycle”
	Brandt teaches “decoding a set of instructions comprises decoding the plurality of instructions in one clock cycle” ([0093]:  wherein decode unit can decode up to four instructions per clock cycle)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the system of Jordan to decode a plurality of instructions in one clock cycle as taught in Brandt.  It would have been obvious to one of ordinary skill in the art because decoding a plurality of instructions in a single clock cycle can improve instruction processing latency by exploiting parallelism (i.e. decoding a plurality of instructions in a clock cycle opposed to a single instruction in a clock cycle can improve the number of instructions processed at a time in a system).

	 In regards to claim 25, Jordan teaches “an instruction processing apparatus” ([0031 and Fig. 2]:  wherein an instruction processing core is disclosed) “comprising: an instruction decoding circuitry configured to decode a set of instructions” ([0031, 0050 and 0058]:  wherein a decode unit (element 215) is configured to decode a set of instructions) “a buffer comprising one or more buffer entries associated with the set of instructions” ([0093 and 0097-0098]:  wherein reorder buffer (element 420) comprises one or more entries associated with the set of instructions (See Figs. 2-4 for disclosure of reorder buffer (element 420) being stored in element 275 and communicates with element 210)) “wherein the one or more buffer entries are configured to store information corresponding to at least one instruction of the set of instructions decoded by the instruction decoding circuitry” ([0094-0096 and See Fig. 5A]:  wherein the reorder buffer comprises one or more buffer entries configured to store information corresponding to at least one instruction of the set of instructions decoded by decode unit (element 215) (See Figs. 2-3 for further details about reorder buffer entries corresponding to decoded instructions)) “and an instruction executing circuitry configured to execute the at least one instruction”  ([0050, 0079 and See fig. 2]:  wherein one execution unit of the execution circuitry/pipeline (combination of elements 235, 240, 245 and 255) is configured to execute the at least one instruction) “wherein a buffer entry storing the information corresponding to the at least one instruction is updated to indicate that the at least one instruction has been executed to enable retiring the at least one instruction.” ([0099 and See Fig. 5A]:  wherein a buffer entry (element 552) corresponding to index 1 of the reorder buffer array corresponding to at least one instruction is updated to indicate that the at least one instruction has been executed to enable commitment of the at least one instruction instruction) 
	Jordan does not teach “A system on chip”.  Jordan discloses a system comprising an instruction processing apparatus (core) as claimed above (see figs. 1-2 and [0120]:  wherein core (element 100) is an instruction processing apparatus stored in a system of Fig. 1), however Jordan does not explicitly disclose that the system is integrated on a chip or a system on chip.
	Intel teaches “A system on chip”. (See Fig. 52:  wherein a system on a chip (element 5200) is disclosed) 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the system of Jordan to be integrated on a chip as taught in Brandt.  It would have been obvious to one of ordinary skill in the art because using a system on a chip architecture could be used for the benefit of integrating an entire system onto a single chip which would provide a system which uses less power and uses less chips which would reduce hardware cost.

	In regards to claim 26, Jordan teaches “an instruction processing apparatus” ([0031 and Fig. 2]:  wherein an instruction processing core is disclosed) “comprising: an instruction decoding circuitry configured to decode a set of instructions” ([0031, 0050 and 0058]:  wherein a decode unit (element 215) is configured to decode a set of instructions) “a buffer comprising one or more buffer entries associated with the set of instructions” ([0093 and 0097-0098]:  wherein reorder buffer (element 420) comprises one or more entries associated with the set of instructions (See Figs. 2-4 for disclosure of reorder buffer (element 420) being stored in element 275 and communicates with element 210)) “wherein the one or more buffer entries are configured to store information corresponding to at least one instruction of the set of instructions decoded by the instruction decoding circuitry” ([0094-0096 and See Fig. 5A]:  wherein the reorder buffer comprises one or more buffer entries configured to store information corresponding to at least one instruction of the set of instructions decoded by decode unit (element 215) (See Figs. 2-3 for further details about reorder buffer entries corresponding to decoded instructions)) “and an instruction executing circuitry configured to execute the at least one instruction”  ([0050, 0079 and See fig. 2]:  wherein one execution unit of the execution circuitry/pipeline (combination of elements 235, 240, 245 and 255) is configured to execute the at least one instruction) “wherein a buffer entry storing the information corresponding to the at least one instruction is updated to indicate that the at least one instruction has been executed to enable retiring the at least one instruction.” ([0099 and See Fig. 5A]:  wherein a buffer entry (element 552) corresponding to index 1 of the reorder buffer array corresponding to at least one instruction is updated to indicate that the at least one instruction has been executed to enable commitment of the at least one instruction instruction) 
	Jordan does not teach “An intelligent device comprising: a system on chip”.  Jordan discloses a system comprising an instruction processing apparatus (core) as claimed above (see figs. 1-2 and [0120]:  wherein core (element 100) is an instruction processing apparatus stored in a system of Fig. 1), however Jordan does not explicitly disclose that the system is integrated on a chip or a system on chip.
	Intel teaches “An intelligent device comprising: a system on chip”. (See Fig. 52 and [0398]:  wherein an intelligent device such as a cell phone can be implemented with a system on a chip architecture (element 5200)) 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the system of Jordan to be integrated on a chip in order to implement an intelligent device as taught in Brandt.  It would have been obvious to one of ordinary skill in the art because using a system on a chip architecture for an intelligent device could be used for the benefit of integrating an entire system onto a single chip which would provide a system which uses less power and uses less chips which would reduce hardware cost.

15.	Claims 7 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jordan, PGPUB No. 2010/0333098 and further in view of Caulfield, PGPUB No. 2016/0357554.
	In regards to claim 7, Jordan teaches “The instruction processing apparatus of claim 2” (see rejection of claim 2 above) “wherein the buffer is disclosed” (See Fig. 4:  wherein reorder buffer (element 420) is disclosed) “wherein the instruction executing circuitry is further configured to create a buffer entry in a position” (See Fig. 5A:  wherein the execution circuitry/pipeline creates a buffer entry at a position corresponding to index 1 of the reorder buffer by storing data in that position of the buffer) “and the instruction retiring circuitry is further configured to determine whether an instruction associated with a buffer entry in a position can be retired.” (See Figs. 5A-B:  wherein commit unit/pipeline determines whether an instruction in the position corresponding to index 1 of the reorder buffer can be retired based on if the reorder buffer sends the instruction to the commit unit/pipeline)
Jordan does not teach “buffer comprises: an entry creating position pointer indicating a position of a next buffer entry to be created; and an entry retiring position pointer indicating a position of a next buffer entry to be retired”, “create a buffer entry in a position indicated by the entry creating position pointer” nor “determine whether an instruction associated with a buffer entry in a position indicated by the entry retiring position pointer can be retired.  While, Jordan discusses creating reorder buffer entries at positions in the reorder buffer and retiring instructions associated with the reorder buffer entries (see figs. 5A-B), Jordan does not discuss creating buffer entries and retiring instructions associated with buffer entries based on using pointers which indicate where entries should be created and retired.
However, Caulfield teaches “buffer comprises: an entry creating position pointer indicating a position of a next buffer entry to be created” ([0058 and Fig. 2]:  wherein a reorder buffer comprises a write pointer indicating a position of a next buffer entry to be created) “and an entry retiring position pointer indicating a position of a next buffer entry to be retired” ([0058 and Fig. 2]:  wherein a reorder buffer comprises a retire pointer indicating a position of a next buffer entry to be retired) “create a buffer entry in a position indicated by the entry creating position pointer” ([0058 and Fig. 2]:  wherein a reorder buffer entry is created in a position indicated by the write pointer) “determine whether an instruction associated with a buffer entry in a position indicated by the entry retiring position pointer can be retired.” ([0058 and Fig. 2]:  wherein it is determined whether an instruction associated with a reorder buffer entry in a position indicated by the retire pointer can be retired) The combination would have a system like Jordan which creates reorder buffer entries and retires instructions associated with reorder buffer entries to create and retire entries using pointers as the reorder buffer of Caulfield.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the reorder buffer of Jordan to use pointers such that the reorder buffer which uses a first in first out buffer (FIFO) structure as the reorder buffer of Caulfield.  It would have been obvious to one of ordinary skill in the art because implementing a reorder buffer as a FIFO data structure can be used for the benefit of using a simple data structure to efficiently maintain and preserve order of data/entries, in order to track retirement of instructions.

	In regards to claim 19, Jordan teaches “The instruction processing method of claim 14” (see rejection of claim 14 above) “wherein the buffer is disclosed” (See Fig. 4:  wherein reorder buffer (element 420) is disclosed) “decoding a set of instructions comprises creating a buffer entry in a position” (See Fig. 5A:  wherein creating a buffer entry at a position corresponding to index 1 of the reorder buffer by storing data in that position of the buffer is disclosed (Note: buffer creation occurs using element 210 of decode circuitry (combination of elements 210-230), therefore decoding a set of instruction further comprises the above limitations)) “and retiring the at least one instruction comprises determining whether an instruction associated with a buffer entry in a position can be retired.” (See Figs. 5A-B:  wherein commit unit/pipeline determines whether an instruction in the position corresponding to index 1 of the reorder buffer can be retired based on if the reorder buffer sends the instruction to the commit unit/pipeline)
Jordan does not teach “buffer comprises: an entry creating position pointer indicating a position of a next buffer entry to be created; and an entry retiring position pointer indicating a position of a next buffer entry to be retired”, “creating a buffer entry in a position indicated by the entry creating position pointer” nor “determining whether an instruction associated with a buffer entry in a position indicated by the entry retiring position pointer can be retired.”  While, Jordan discusses creating reorder buffer entries at positions in the reorder buffer and retiring instructions associated with the reorder buffer entries (see figs. 5A-B), Jordan does not discuss creating buffer entries and retiring instructions associated with buffer entries based on using pointers which indicate where entries should be created and retired.
However, Caulfield teaches “buffer comprises: an entry creating position pointer indicating a position of a next buffer entry to be created” ([0058 and Fig. 2]:  wherein a reorder buffer comprises a write pointer indicating a position of a next buffer entry to be created) “and an entry retiring position pointer indicating a position of a next buffer entry to be retired” ([0058 and Fig. 2]:  wherein a reorder buffer comprises a retire pointer indicating a position of a next buffer entry to be retired) “creating a buffer entry in a position indicated by the entry creating position pointer” ([0058 and Fig. 2]:  wherein a reorder buffer entry is created in a position indicated by the write pointer) “determining whether an instruction associated with a buffer entry in a position indicated by the entry retiring position pointer can be retired.” ([0058 and Fig. 2]:  wherein it is determined whether an instruction associated with a reorder buffer entry in a position indicated by the retire pointer can be retired) The combination would have a system like Jordan which creates reorder buffer entries and retires instructions associated with reorder buffer entries to create and retire entries using pointers as the reorder buffer of Caulfield.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the reorder buffer of Jordan to use pointers such that the reorder buffer uses a first in first out buffer (FIFO) structure as the reorder buffer of Caulfield.  It would have been obvious to one of ordinary skill in the art because implementing a reorder buffer as a FIFO data structure can be used for the benefit of using a simple data structure to efficiently maintain and preserve order of data/entries, in order to track retirement of instructions.


16.	Claims 9-10 and 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jordan, PGPUB No. 2010/0333098 and further in view of Krishnna, PGPUB No. 2014/0032884 (cited on IDS filed on 1/29/2021).

	In regards to claim 9, Jordan teaches “The instruction processing apparatus of claim 1” (see rejection of claim 9 above).
	Jordan does not teach “wherein the buffer entry comprises: an incomplete instruction counter indicating a number of instructions associated with the buffer entry that have not been executed.” Jordan discusses a reorder buffer which comprises entries which store instruction information (see Fig. 4 and [0094]), but Jordan includes no discussion of the reorder buffer entries comprising a counter indicating a number of instructions associated with buffer entries that have not been executed.
	Krishna discusses an incomplete instruction counter indicating a number of instructions that have not been completed (executed) ([0036, 0045-0046 and 0052]: wherein an incomplete instruction counter is disclosed).  The combination would have a system like Jordan which stores execution information for a plurality of instructions in a reorder buffer entry, also store an incomplete counter value such as taught in Krishna, which keeps count of a number of instructions that are incomplete in the reorder buffer entry.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the reorder buffer of Jordan to include incomplete counter values as taught in Krishna.  It would have been obvious to one of ordinary skill in the art because using an incomplete counter value to track a number of instructions that have not completed in a reorder buffer, can be used in a reorder buffer to track when instructions associated with reorder buffer entries can be retired, because instructions do not retire and leave reorder buffer entries until they have completed.  Therefore, the counter can be used to efficiently track and determine when instructions can be retired in a system.

Claim 21 is similarly rejected on the same basis as claim 9 above because claim 21 is the method claim corresponding to the apparatus of claim 9 above.  

             In regards to claim 10, the overall combination of Jordan and Krishna teaches “The instruction processing apparatus of claim 9” (see rejection of claim 9 above) “wherein: the instruction decoding circuitry is further configured to set the incomplete instruction counter of the buffer entry to the number of the instructions associated with the buffer entry when the buffer entry is created” (Krishna [0036]:  wherein the incomplete instruction counter is set to a number of instructions that are dispatched for execution but have not executed (Note: the combination of Jordan and Krishna would teach decode circuitry of Jordan setting the counter for the entries of the reorder buffer entries of Jordan)) “and the instruction executing circuitry is further configured to update the incomplete instruction counter of the buffer entry storing information of the number of instructions after the execution of one of the number of instructions is completed” (Krishna [0036 and 0045-0046]:  wherein the incomplete instruction counter is updated after execution of one of the number of instructions is completed (Note: the combination of Jordan and Krishna would teach executing circuitry of Jordan updating the counter for the entries of the reorder buffer entries of Jordan as the instructions complete)) “wherein in response to the incomplete instruction counter of the buffer entry being updated to zero” (Krishna [0036 and 0045-0046]:  wherein the incomplete instruction counter reaches zero when all instructions are complete) “the instruction retiring circuitry is configured to retire all instructions associated with the buffer entry.” (Jordan [0099-0100]:  wherein the commit unit/pipeline is configured to commit all the instructions associated with the buffer entry (See Figs. 5A-B:  wherein all instructions associated with entries 552A-552D are committed))

Claim 22 is similarly rejected on the same basis as claim 10 above because claim 22 is the method claim corresponding to the apparatus of claim 10 above.  

17.	Claims 12 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jordan, PGPUB No. 2010/0333098 and further in view of Tam, USPAT No. 10,007,521.

	In regards to claim 12, Jordan teaches “The instruction processing apparatus of claim 1” (see rejection of claim 1 above). 
	Jordan does not teach “wherein the buffer entry comprises: a state flag indicating whether the buffer entry is valid; an instruction counter indicating a number of instructions associated with the buffer entry; and offset value information indicating a sum of program counter offset values of one or more instructions associated with the buffer entry.” Jordan discusses a reorder buffer which comprises entries which store instruction information (see Fig. 4 and [0094]), but Jordan includes no discussion of the reorder buffer entries comprising state flags, instruction counters nor offset values.
	Tam discusses a status field storing a valid bit to indicate if information referring to a buffer entry is valid (Column 16, lines 1-30 and Column 18, lines 4-20:  wherein a valid bit indicates if a age tag assigned to a reorder buffer entry is valid and therefore the bit indicates if the reorder buffer entry is valid), as well as a program counter field indicating a number of instructions associated with a buffer entry of a reorder buffer (See Fig. 10A:  wherein a program counter field (combination of fields 1002-4-0 to m) stores a number of program counter values, and the amount of program counter values indicates a number of instructions associated with a buffer entry of the reorder buffer (See Column 16, lines 58-67 to Column 17, lines19-34)).  Tam also discusses offset value information indicating a sum of program counter offset values of one or more instructions associated with a reorder buffer entry (See Column 16, lines 58-67 to Column 17, lines 19-54:  wherein the state fields of the reorder buffer entry store offset values from a program counter value.  Therefore the group of offset values (element 1012-6) stored in the buffer entry indicate a sum of a program counter offset values of one or more instructions associated with the buffer entry.  Wherein a “sum” can broadly be interpreted as a group of gathered or collected things, i.e. an aggregate) The combination would have a system like Jordan which includes reorder buffer entries, storing state information, instruction counter information and offset value information as taught in Tam.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the reorder buffer of Jordan to include state information, instruction count information and offset value information as the buffer entries of Tam.  It would have been obvious to one of ordinary skill in the art because it would have been allowing reorder buffer entries to store a variety of state information for corresponding instructions including a valid bit, an indication of a number of instructions, and offset values for the instructions which can provide a reorder buffer with more information that can be used to efficiently retire and/or manage reorder buffer entries and their associated instructions (i.e. knowing the number of valid instructions that need to be retired in order to retire instructions and buffer entries can be used to track instruction retirement in a system) .  

Claim 24 is similarly rejected on the same basis as claim 12 above because claim 24 is the method claim corresponding to the apparatus of claim 12 above.  

Conclusion
18.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY P CARMICHAEL-MOODY whose telephone number is (571)431-0692.  The examiner can normally be reached on M-F, 10am-7pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li can be reached on 571-272-4169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/COURTNEY P CARMICHAEL-MOODY/Examiner, Art Unit 2183